Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2014/157337 cited in the information disclosure statement of 6/28/19 has been considered with respect to the provided English abstract. The Japanese patent documents cited in the information disclosure statement of 6/28/19 has been considered with respect to the provided English translations.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0017], “(7)” should be deleted since it is unclear why this number is present in the paragraph. Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  The term “predetermined” should be deleted from “predetermined matrix” since it simply means determined beforehand in this phrase and thus is unnecessary. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	The claims teach “strontium aluminate group”. It is unclear what compositions are covered by this phrase since it is not clearly defined in the specification and it does not have an art recognized definition. Claim 7 is indefinite as to what are the main elements contributing to light emission. 
Claim Interpretation
	The phrase “strontium aluminate group” is being interpreted as reading on any strontium aluminate which exhibits mechanoluminescence. This is because the phrase is being given its broadest reasonable interpretation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,159,394.
	This reference teaches mechanoluminescent materials having the formula Sr3Al2O6 and which can contain zirconium as an emission center. The amount of the emission center is 0.01-20 wt%, which converts to an amount of about 20 mol% or less, which overlaps that of claim 3. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 . 
	Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,258,817.
	This reference teaches mechanoluminescent materials having the formula Sr2Al6O11 and which can contain zirconium as a luminescence center. The preferred amount of the luminescence center is 0.1-5 mol%, which falls within that of claim 3. The reference teaches a coating comprising the material and powders of this mechanoluminescent material dispersed in an epoxy resin. The reference suggests the claimed material, coating and substance.
	Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,128,817.
	This reference teaches mechanoluminescent materials having the formula SrAl2O4 and which can contain zirconium as a luminescence center. The amount of the luminescence center is 0.1-40 mol%, which overlaps that of claim 3. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches powders of this material can be dispersed in a polymeric matrix material or it can be applied as a coating. The reference suggests the claimed material, coating and substance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/27/21